United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-50188
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JOSE LUIS GARCIA, also known as Joe Garcia

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-98-CR-586-ALL-DB
                       --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Luis Garcia appeals from his conviction and sentence

for conspiracy to possess with intent to distribute marijuana in

violation of 21 U.S.C. § 841 and 21 U.S.C. § 846.    The indictment

did not include an allegation of drug quantity, and the jury did

not make a finding on that issue.    For a variety of reasons,

Garcia argues that the district court erred in attributing

4,354.56 kilograms of marijuana to him for purposes of

sentencing.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50188
                                  -2-

     Because Garcia’s sentence exceeded the default provision of

20 years under § 841(b)(1)(C), this court assesses the evidence

of drug quantity to determine if it is “overwhelming” and

“essentially uncontroverted” that Garcia was responsible for at

least 100 kilograms of marijuana to justify his enhanced sentence

of nearly 27 years of imprisonment.     See 21 U.S.C.

§ 841(b)(1)(B)(vii); United States v. Baptiste, 309 F.3d 274, 276

(5th Cir. 2002), cert. denied, 123 S. Ct. 1621 (2003); United

States v. Randle, 304 F.3d 373, 377 (5th Cir. 2002), cert.

denied, 123 S. Ct. 1748 (2003).

     The parties stipulated that law enforcement agents seized

approximately 200 kilograms of marijuana from a storage facility

that was leased by Garcia.    The stipulation more than adequately

supports Garcia’s enhanced sentence.    Furthermore, the testimony

of Garcia’s co-conspirators constitutes overwhelming evidence

that he conspired to possess with intent to distribute at least

100 kilograms of marijuana.     See Baptiste, 309 F.3d at 278.

Therefore, any error by the district court in violation of

Apprendi v. New Jersey, 530 U.S. 466 (2000), did not seriously

affect the fairness, integrity, or public reputation of judicial

proceedings.     See United States v. Cotton, 535 U.S. 625, 631

(2002).

     AFFIRMED.